

116 HR 4208 IH: To amend the Endangered Species Act of 1973 to prohibit treatment of certain non-native, non-indigenous hoofstock born within the borders of the United States as an endangered species, a threatened species, an essential experimental population, or a nonessential experimental population.
U.S. House of Representatives
2019-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4208IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Mr. Yoho introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to prohibit treatment of certain non-native,
			 non-indigenous hoofstock born within the borders of the United States as
			 an endangered species, a threatened species, an essential experimental
			 population, or a nonessential experimental population.
	
		1.Prohibition of treatment of certain hoofstock as endangered species, threatened species, essential
 experimental population, or nonessential experimental populationSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (1)by inserting before the first sentence the following:
				
					(a)In general; and
 (2)by adding at the end the following:  (b)Limitation (1)A covered hoofstock born within the borders of the United States shall not be treated as an endangered species, a threatened species, an essential experimental population, or a nonessential experimental population under this Act.
 (2)In this subsection the term covered hoofstock means any barasingha, red lechwe, Arabian oryx, Eld’s deer, Grevy’s zebra, gaur, or banteng.. 